Citation Nr: 1744112	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  09-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hyperthyroidism prior to June 29, 2015 and in excess of 60 percent thereafter.

2.  Entitlement to an initial compensable evaluation for a ganglion cyst, left wrist.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a bilateral foot disability, to include hallux valgus with bony bunion formation and a sesamoid bone fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to June 1986, September 1990 to July 1991, and from January 2003 to January 2005.  She also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in February 2014 before the undersigned Veterans Law Judge (VLJ) at a hearing in Washington, DC.  A transcript is of record.

These claims were previously before the Board in July 2014, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

The Board additionally notes that the issue of entitlement to service connection for a right hand disability was previously before it and also remanded to the RO for additional development.  While on remand, the RO granted the Veteran service connection for this condition in a September 2015 rating decision, thus, resolving the matter in full.  As such, the Board finds that this issue is no longer before it and no further discussion shall ensue with regard to this matter.

The issue of entitlement to an initial compensable evaluation for a ganglion cyst, left wrist addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the probative medical evidence of record shows that the Veteran's service-connected hypothyroidism more nearly approximates the criteria of symptoms of emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure throughout the entire period of appeal.

2.  The probative medical evidence does not reveal that the Veteran's cervical spine disability was cause or aggravated by military service, but rather occurred as the result of an intercurrent motor vehicle accident in between periods of active service that was not shown to have any aggravation during her subsequent period of active service.

3.  The probative medical evidence reveals that the Veteran's current bilateral foot disability, to include hallux valgus with bony bunion formation and a sesamoid bone fracture, were not the result of any in-service foot injuries or complaints, pre-existed her last period of military service, and were not otherwise aggravated by military service. 


CONCLUSIONS OF LAW

1.  Throughout the period of appeal, the criteria for a 60 percent evaluation, but no higher, for hyperthyroidism are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7900 (2016).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral foot disability, to include hallux valgus with bony bunion formation and a sesamoid bone fracture, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected hyperthyroidism is rated as 0 percent prior to June 29, 2015 and 60 percent thereafter.  38 C.F.R. § 4.119, Diagnostic Code 7900.  A 10 percent evaluation is warranted for tachycardia, which may be intermittent, and tremor, or; continuous medication required for control.  Id.  A 30 percent evaluation is warranted for tachycardia, tremor, and increased pulse pressure or blood pressure.  Id.  A 60 percent evaluation is warranted for emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  Id.  A 100 percent evaluation is warranted for thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529   (1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Hyperthyroidism

The Veteran contends that her service-connected hyperthyroidism is worse than currently reflected by her evaluations of 0 percent prior to June 29, 2015 and 60 percent thereafter.

A review of the Veteran's service treatment records shows that the Veteran was seen on March 2003 with complaints of mild nausea, fatigue, malaise, and decreased appetite.  Assessment was nausea and fatigue of questionable etiology.  The Veteran was scheduled for routine laboratory work.  Results showed a thyroid-stimulating hormone (TSH) level of 0.18 L (normal range 0.35 L to 5.50 L).

A review of the Veteran's post-service outpatient treatment records has shown continually treatment for hyperthyroidism.  These records show symptoms of fatigue, insomnia, abnormal weight loss, and palpitations. The tests results for TSH levels were within normal ranges.

The Veteran was provided with a VA examination October 2005.  The VA examiner stated that the Veteran reported that she was diagnosed with hyperthyroidism in 2003 while stationed at Fort Bragg, North Carolina.  She stated that she had laboratory work done and was found to have an abnormal TSH level.  She reported that she still has symptoms of fatigue, insomnia, and recurrent
heart racing.  The VA examiner stated that she reported that she has not been incapacitated by her fatigue.  There was no reported history of a goiter.  She stated that she continues to eat continuously.  She also advised that she exercises with yoga, Pilates, horseback riding, and bicycle riding and are able to sustain these activities.  She denied diarrhea, constipation, sweating, or anxiety.  She reported that she was not on any medications for her thyroid problem.  Diagnostic testing revealed that her TSH at the time of the examination was 0.211.  After physical examination, the VA examiner provided a diagnosis of hyperthyroidism and
noted that her reported symptoms included fatigue, increased appetite, insomnia, palpitations, and weight loss.

The Veteran was provided with an additional VA examination in June 2015.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with hyperthyroidism.  It was noted that the Veteran did not take any current medication and that this condition did not significantly impact the Veteran's ability to work.  Symptoms that were noted on examination included fatigability, loss of weight, and enlarged thyroid gland.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's hyperthyroidism more nearly approximates an evaluation of 60 percent for the entire period of appeal.  The evidence of record shows that the Veteran's hyperthyroidism has remained at approximately the same level with similar symptoms throughout the course of appeal, to specifically include the period for which the Veteran has already been granted an evaluation of 60 percent based upon those same symptoms from June 29, 2015 to present.  Although the Veteran's condition has not shown the use of medication, tachycardia, or high blood pressure (as required for evaluations less than 60 percent under the Rating Schedule), it has continuously shown since military service symptoms of fatigability (which is a contemplated symptom for the 60 percent evaluation under the Rating Schedule), weight loss (which is a contemplated symptom for the 100 percent evaluation under the Rating Schedule), as well as palpitations (or cardiovascular symptoms) prior to June 25, 2015 and enlarged thyroid thereafter (which are also both contemplated symptoms for the 100 percent evaluation under the Rating Schedule).

Because the Veteran only has one of the clearly delineated symptoms required for the 60 percent evaluation under the Rating Schedule and, at different time periods, at least one of the symptoms required for the 100 percent evaluation under the Rating Schedule, but none of the required symptoms for any of the lower evaluations, the evidence more nearly approximates an evaluation of 60 percent, as this is closer to the consistent symptom of fatigability that the Veteran has had throughout the entire appeals period despite fluctuation and deviation of symptoms in the higher and lower percentiles.  Thus, in accordance with the Rating Schedule, a 60 percent evaluation is warranted for the entire appeals period.

However, the Board finds that the Veteran's hyperthyroidism does not warrant an evaluation higher than 60 percent throughout the period of appeals.  In order to warrant such, the Veteran's hyperthyroidism would need to show a more severe, consistent symptom profile with more of the listed symptoms for the 100 percent evaluation, such as thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, loss of weight, muscular weakness, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  Although the Veteran has had a couple of these symptoms affecting a few body systems, there is no indication that her condition is as systemic as contemplated by the 100 percent evaluation.  Accordingly, a 100 percent evaluation is not warranted by such manifestations.

The Board has considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 60 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hyperthyroidism at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.

Cervical Spine

The Veteran contends that her currently diagnosed degenerative disc disease of the mid and lower cervical spine is the result of military service.  In particular, the Veteran has indicated that she initially injured her cervical spine in a motor vehicle accident prior to entry into her last period of active military service in January 2003.

A review of the service treatment records reveals that, during an Army Reserve retention examination, conducted in July 2002, the Veteran reported
whiplash/bulging disc in 1993 as a result of a motor vehicle accident.  A telephone consultation, dated January 2003, showed that the Veteran reported a history of chronic neck pain and was given a 30-day profile.  A Physical Profile dated January 2004 documents neck pain.  The Veteran's service treatment records for all other periods of active military service do not contain any discussion of complaints or diagnoses of any cervical spine disabilities.

A review of the Veteran's post-service outpatient treatment records reveals that she has been treated for a disability of her cervical spine throughout the period of appeal.  X-rays of the cervical spine were completed and noted degenerative disc disease of the mid and lower cervical spine.  There was no discussion of a military service etiology.

The Veteran was provided with a VA examination in November 2005.  The VA examiner stated that the Veteran complained of a non-radiating cervical spine pain which is precipitated by axial stresses, such as wearing her Kevlar helmet and by frequent neck flexion and extension such as is required when qualifying with the rifle.  The Veteran denied the use of assistive devices cane crutches or neck brace.
X ray of your cervical spine was positive for mild narrowing of the C4-
5 on the C6-7 intervertebral disc spaces and for mild degenerative small anterior bone spurs at the anterior margins of the C4-5 and at the C6 vertebral bodies.  The VA examiner diagnosed the Veteran with early cervical degenerative joint/disc disease at C4-5 and C6-7.  The VA examiner further stated that the Veteran's claims file did not contain documentation of a cervical spine condition, or records of complaints referable to this condition in military service.

The Veteran was provided with an additional VA examination June 2015.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with degenerative arthritis cervical spine.  It was noted at the examination that the Veteran believed that the condition started after a motor vehicle accident in 1993.  The examiner did not address the etiology of this condition.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability, so the appeal must be denied.

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been diagnosed with degenerative disc disease of the mid and lower cervical spine as shown in the Veteran's outpatient treatment records and VA examinations.  However, the record is without any showing of an in-service injury, or disease upon which to base service connection on a direct basis, as the service treatment records and the VA examiner have noted that there were no showings of any in-service injury, or disease or any worsening of the Veteran's cervical spine during periods of active military service. 

Although it appears that the Veteran claimed neck pain on a couple occasions during her last period of active military service, it was not noted if this pain was associated with any chronic cervical spine disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this regard, it is reasonable to presume that, had the Veteran actually been experiencing pain as a result of an injury to her neck that occurred during service, she would have mentioned it or it would have been found within the course of her already occurring treatment for her neck pain.  

The Board notes that the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was diagnosed with any chronic disability of the cervical spine during military service or otherwise found such as due to any injuries during military service.

The Board finds that the currently diagnosed degenerative disc disease of the mid and lower cervical spine, if occurred as the result of any in-service injury, would have ordinarily been recorded in the medical records in some manner, if such had onset in military service.  In other words, the Veteran's other medical complaints, however authentic, are documented in the service treatment records.  However, degenerative disc disease of the mid and lower cervical spine as the result of an in-service injury is not.  It is appropriate to assume in these circumstances that degenerative disc disease of the mid and lower cervical spine as a result of an in-service injury would be recorded in the service treatment records, if present.  Therefore, the absence of documented degenerative disc disease of the mid and lower cervical spine as the result of an in-service injury makes it less likely that such actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana v. Shinseki, 24 Vet. App. 428 at 440 (2011).

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as a service examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  The credible evidence does not establish an in-service injury.   In the absence of credible evidence of an in-service disease or injury, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service injury or disease.

Therefore, due to the lack of a substantiated in-service injury, or disease, the Veteran's claim on a direct basis fails.  Accordingly, for the reasons and bases discussed above, service connection for a cervical spine disability is denied.  

In regard to the theory of aggravation of a pre-existing disability, the Board also finds that service connection is not warranted.  In this regard, it is noted that the medical record appears to show that the Veteran's current degenerative disc disease of the mid and lower cervical spine developed many years after she left her second period of active military service and prior to beginning her last period of active military service.  

Here, the evidence clearly and unmistakably shows that the Veteran's degenerative disc disease of the mid and lower cervical spine pre-existed her last period of active military service, as the Veteran' condition was first reported in a July 2002 retention examination prior to the Veteran entering active military service in January 2003 and related such to a 1993 motor vehicle accident in between her periods of active military service.

Additionally, the evidence clearly and unmistakably shows that the Veteran's degenerative disc disease of the mid and lower cervical spine was not aggravated beyond its natural progression during military service.  In this regard, the service treatment records show intermittent instances of complaints of neck pain, but there is no indication that such pain actually represented any progression of the Veteran's disability or whether it was the normal level of pain that had always accompanied that disability since onset prior to entry to military service.  Additionally, the 2005 and 2015 VA examiners both found that there was no evidence of treatment for he cervical spine beyond mere pain, thereby indicating that, had the Veteran's condition actually worsened beyond its natural progression, there would have been some evidence of treatment for such worsening and a finding of a chronically worsened disability.  As the records are silent for such showings, the contention of aggravation cannot be supported.

As such, the Board finds that the totality of the evidence reveals that the Veteran's degenerative disc disease of the mid and lower cervical spine, which clearly and unmistakably pre-existed military service, clearly and unmistakably did not undergo any permanent aggravation beyond what would have normally occurred in its progression.  Accordingly, service connection on the basis of aggravation of a pre-existing disability is also denied.

The only other evidence in the claims file supporting the existence of a disability of the cervical spine that is the result of military service or aggravated by military service are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within her knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or orthopedics more particularly, and that she is merely speculating as to whether she has such a relationship.  In this regard, she is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that she has a showing of nexus lack probative value, and are outweighed by the competent and credible findings of the medical evidence and VA opinions of record.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.

Bilateral Feet

The Veteran contends that her claimed bilateral feet disabilities, diagnosed as hallux valgus with bony bunion formation and a sesamoid bone fracture, are the result of military service.  In this regard, the Veteran has claimed that she suffered from injuries of her bilateral feet during military training that have persisted to present.

A review of the Veteran's service treatment records reveals that in August 1982, the Veteran complained of pain in her left foot and the foot was swollen.  No further diagnosis or complaints were noted.  Additionally, during an Army Reserve retention examination, conducted in July 2002, the Veteran reported bilateral bunions.  She was also seen with complaints of bilateral foot pain in January 2004.  The assessment was bilateral hallux valgus deformity and prominent bunions.

A review of the Veteran's post-service outpatient treatment records reveals that the Veteran has been variously diagnosed with and treated for hallux valgus with bony bunion formation and a sesamoid bone fracture.  The Veteran underwent a bunionectomy of the right foot in July 2006.  There was not any discussion of etiology to military service in these records.

The Veteran was provided with a VA examination in October 2005.  The VA examiner stated that the Veteran reported that her right foot pain started in November 2003 and that she did not remember when the left foot began to hurt.  The Veteran stated that her right foot is more painful than the left.  She denied direct trauma to the site of her pain.  She advised the VA examiner that she has worn custom inserts in all of her shoes since October 2003.  She further stated that the inserts were provided for her back pain rather than her foot pain.  The Veteran advised the VA examiner that she had bunion surgery recommended by both a civilian and a military physician, but this had not been performed due to time constraints.  The VA examiner stated that the Veteran reported to the examination in heels with custom orthotics.  Physical examination of the Veteran's feet was conducted and revealed hallux valgus bilaterally.  X rays were made of the feet.    The impression was bilateral hallux valgus deformities with bilateral bony bunion formation.

The Veteran was provided with an additional VA examination in October 2006 for the purpose of obtaining an etiology opinion.  The VA examiner stated that the Veteran's bilateral hallux valgus (bunions) were documented as a condition as of July 2002 and, therefore, clearly and unmistakably pre-existed the Veteran's last period of active military service.  The VA examiner opined it is less likely as not that this condition was permanently aggravated by the Veteran's last period of active duty military service.  The VA examiner stated that the Veteran most likely had temporary exacerbations due to wear and tear of military service, but that the condition did not appear to progress beyond what would be normal progression of this condition.

The Veteran was provided with an additional VA examination in June 2015.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with a foot injury, sesamoid fracture, hammer toes, and hallux rigidus.  The examiner opined that is less likely than not that the Veteran's bilateral foot condition is related to her active military service, particularly to her foot complaints beginning in 1982, as this was the result of radicular symptoms from the Veteran's back exclusively.  The examiner further stated that if the Veteran's symptoms in the early 1980s were due to a fracture and hallux valgus, that would have been explicitly stated since she was examined on several occasions in military service.  The diagnosis was not given until decades later.  The symptoms that the Veteran had during active military service were different than the great toe pain, hallux valgus symptoms that she later developed, which led to her bunionectomy.  There is no medical evidence that her bilateral foot condition is related to active military service or the radicular pain she experienced while in active service.

Based upon the evidence of record, the Board finds that the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disability, so the appeal must be denied.

The evidence does show that there are current disabilities for VA purposes, as there is evidence that the Veteran has been diagnosed with a sesamoid fracture, hammer toes, and hallux rigidus as shown in the Veteran's outpatient treatment records and VA examinations.  However, the record is without any showing of an in-service injury, or disease upon which to base service connection on a direct basis, as the service treatment records and the opinion of the 2015 VA examiner noted that the Veteran's current disabilities are separate and distinct from the foot complaints noted in the Veteran's earlier periods of active military service. 

Although it appears that the Veteran claimed to have foot pain on several occasions during active military service in the 1980s, this pain was exclusively found to be radicular symptoms of the Veteran's back disability.  There were no showings of any bilateral foot disabilities independent of these radicular complaints.  In this regard, it is reasonable to presume that, had the Veteran actually been experiencing additional bilateral foot complaints to those of her radicular symptoms in service, she would have mentioned it or it would have been found within the course of his already occurring treatment for her back and radicular pains.  

The Board notes that the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with any disability of the feet other than radicular pain during military service.

The Board finds that the currently diagnosed sesamoid fracture, hammer toes, and hallux rigidus, if present, would have ordinarily been recorded in the medical records in some manner, if such had onset in military service.  In other words, the Veteran's other medical complaints, however authentic, are documented in the service treatment records.  However, sesamoid fracture, hammer toes, and hallux rigidus are not.  It is appropriate to assume in these circumstances that sesamoid fracture, hammer toes, and hallux rigidus would be recorded in the service treatment records, if present.  Therefore, the absence of documented sesamoid fracture, hammer toes, and hallux rigidus makes it less likely that such actually occurred in service.  See AZ, 731 F.3d at 1303; Buczynski, 24 Vet. App. at 224; see also Kahana, 24 Vet. App. at 440.

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza, 7 Vet. App. at 511.  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as a service examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  The credible evidence does not establish an in-service.   In the absence of credible evidence of an in-service disease or injury, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service injury or disease.

Additionally, even granting the Veteran widest latitude in this regard, there are no current opinions of record finding that the Veteran's currently diagnosed sesamoid fracture, hammer toes, and hallux rigidus, which has been solely attributed to his later diagnosis prior to entering her last period of military service in 2003, could have also been the result of any alleged in-service complaints.

Therefore, due to the lack of a substantiated in-service injury, or disease, the Veteran's claim on a direct basis fails.  Accordingly, for the reasons and bases discussed above, service connection for a bilateral foot disability is denied.  

In regard to the theory of aggravation of a pre-existing disability, the Board also finds that service connection is not warranted.  Here, the evidence clearly and unmistakably shows that the Veteran's hallux valgus with bony bunion formation and a sesamoid bone fracture pre-existed her last period of active military service, as the bunions associated with these conditions were first reported in a July 2002 retention examination prior to the Veteran entering active military service in January 2003.  This is further bolstered by the opinion of the October 2006 VA examiner, who found that the condition noted in 2002 was the same as her currently diagnosed bilateral foot disabilities.

Additionally, the evidence clearly and unmistakably shows that the Veteran's bilateral foot disabilities were not aggravated beyond their natural progression during military service.  In this regard, the service treatment records show intermittent instances of complaints of foot pain, but there is no indication that such pain actually represented any progression of the Veteran's disability or whether it was the normal level of pain that had always accompanied that disability since onset prior to entry to military service.  Additionally, the opinion of the October 2006 VA examiner provided a probative and fully supported medical opinion that, while there may have been intermittent instances of exacerbation of the Veteran's disability during military service, these were merely acute instances and immediately resolved, thereby the Veteran's disability remained unchanged from its natural progression.  The examiner provided that there was no evidence of any permanent worsening.

As such, the Board finds that the totality of the aforementioned evidence reveals that the Veteran's bilateral foot disability, which clearly and unmistakably pre-existed military service, clearly and unmistakably did not undergo any permanent aggravation beyond what would have normally occurred in it progression.  Accordingly, service connection on the basis of aggravation of a pre-existing disability is also denied.

The only other evidence in the claims file supporting the existence of a disability of the bilateral feet that is the result of military service or aggravated by military service are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within her knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or podiatry more particularly, and that she is merely speculating as to whether she has such a relationship.  In this regard, she is not competent to formulate such a nexus opinion, as this requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that she has a showing of nexus lack probative value, and are outweighed by the competent and credible findings of the medical evidence and VA opinions of record.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to an initial 60 percent evaluation, but no higher, throughout the entire period of appeal for hyperthyroidism is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a bilateral foot disability, to include hallux valgus with bony bunion formation and a sesamoid bone fracture, is denied.


REMAND

The Board observes that in an opinion issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

Here, the Veteran's VA examinations for her ganglion cyst, left wrist have conducted range of motion testing as a result of this disability, as certain limitations of range of motion may entitle the Veteran to a higher evaluation.  However this testing has not provided in line with the directives of Correia.  Accordingly, the Board finds that the Veteran must be scheduled for a new VA examination for the wrist.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records related to the Veteran's ganglion cyst, left wrist.

2. Thereafter, the Veteran should be scheduled for a VA examination of her ganglion cyst, left wrist with an appropriate person to evaluate the severity of the Veteran's condition.  The claims file should be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings should be reported in detail.  

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and with the opposite joint.  If any of the tests cannot be conducted, then the examiner should indicate that such testing cannot be done, and explain why that is the case.  A complete rationale for all opinions should be provided.

3. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case. After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


